270 F.2d 36
59-2 USTC  P 15,253
ALBERS MILLING COMPANY, a corporation, Appellant,v.UNITED STATES of America, Appellee.
No. 15869.
United States Court of Appeals Ninth Circuit.
June 30, 1959.

John H. Maynard, William H. Birnie, Los Angeles, Cal., for appellant.
Charles K. Rice, Asst. Atty. Gen., Carolyn R. Just, Helen A. Buckley, I. Henry Kutz, Lee A. Jackson, Joseph Kovner, Attys., Dept. of Justice, Washington D.C., Laughlin E. Waters, U.S. Atty., John G. Messer, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Upon Rehearing by the full Court En Banc.
Before POPE, STEPHENS, FEE, CHAMBERS, BARNES, HAMLEY, HAMLIN and JERTBERG, Circuit Judges.
PER CURIAM.


1
The opinion in Fisher Flouring Mills Company v. United States, 9 Cir., 270 F.2d 27, and the per curiam opinion in Pacific Gamble Robinson Co v. United States, 9 Cir., 270 F.2d 35, are adopted by the Court in the instant case.


2
Reversed.